Exhibit 10.7

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

ROAN RESOURCES LLC

a Delaware Limited Liability Company

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of September 24, 2018 (the “Effective Date”), of Roan
Resources LLC, a Delaware limited liability company (the “Company”), is adopted,
executed and agreed to by the Members (as defined below).

WHEREAS, The term of the Company commenced on May 30, 2017, upon the filing with
the Secretary of State of the State of Delaware the Certificate of Formation of
the Company;

WHEREAS, the Company and its members entered into that certain Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
August 31, 2017 (as amended, restated or otherwise modified from time to time,
the “Prior Agreement”);

WHEREAS, pursuant to that certain Master Reorganization Agreement, dated as of
September 17, 2018, by and among Linn Energy, Inc., a Delaware corporation
(“Linn”), Roan Holdings, LLC, a Delaware limited liability company (“Roan
Holdings”), and the Company, Linn and Roan Holdings have agreed to, among other
things, reorganize their respective interests in Roan Resources under Roan
Resources, Inc., a Delaware corporation, on the terms and conditions set forth
therein (collectively, the “Reorganization”); and

WHEREAS, in connection with the Reorganization, the Members desire to amend and
restate the Prior Agreement in its entirety pursuant to and in accordance with
the Delaware Limited Liability Company Act, as amended from time to time (the
“Act”), effective as of the Effective Date.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby established, the Members hereby agree to amend and restate
the Prior Agreement in its entirety as follows:

1. Name. The name of the limited liability company governed hereby is “Roan
Resources LLC”.

2. Purpose. The business and purpose of the Company is to (a) acquire, explore
and develop oil and gas interests, (b) produce and sell oil and gas therefrom,
and (c) engage in and carry on any lawful business, purpose or activity
ancillary or related thereto allowed under the Act. The Company shall possess
and may exercise all of the powers and privileges under the Act or by any other
applicable law and may perform all things necessary or incidental to, or
connected with or growing out of, those activities in accordance with this
Agreement..



--------------------------------------------------------------------------------

3. Members. The persons listed on the Member Schedule on the attached Appendix I
are the Members of the Company as of the Effective Date. For purposes of this
Agreement, “Member” shall mean any person executing this Agreement on the date
hereof or who is hereafter admitted to the Company as a member as provided in
this Agreement, but such term does not include any person who has ceased to be a
member in the Company. The Manager (as defined below) may admit one or more
additional Members to the Company on such terms as the Manager may determine. An
additional Member shall (a) execute a counterpart to this Agreement and (b) make
a contribution to the Company in an amount determined in good faith by the
Manager. The Manager shall amend Appendix I to reflect the admission of any
additional Members.

4. Capital Contributions by the Members. On or prior to the Effective Date, the
Members have collectively made contributions, or are deemed to have collectively
made contributions, to the capital of the Company in exchange for a 100%
membership interest in the Company as set forth on Appendix I. Without creating
any rights in favor of any third party, the Members may, from time to time, make
additional contributions of cash or property to the capital of the Company, but
shall have no obligation to make any additional contributions.

5. Allocation of Profits and Losses. The Company’s profits and losses shall be
allocated to the Members.

6. Distributions. The Members shall be entitled to (a) receive all distributions
(including without limitation, liquidating distributions) made by the Company,
and (b) enjoy all other rights, benefits and interests in the Company.

7. Powers. The Members hereby designate Roan Resources, Inc., a Delaware
corporation, as the sole manager of the Company (the “Manager”) as provided in
Section 18-402 of the Act. The Manager shall have such rights and duties as are
provided by the Act and this Agreement, and shall have the power and authority
to delegate to the Officers (as defined below), if any, its rights and powers,
or any portion thereof, to manage and control the business and affairs of the
Company.

(i) The Manager shall have full, exclusive and complete discretion to manage and
control the business and affairs of the Company, to make all decisions affecting
the business, operations and affairs of the Company and to take all such actions
as it deems necessary or appropriate to accomplish the purpose of the Company as
set forth herein. Subject to the provisions of this Agreement, the Manager (and
the Officers appointed under clause (ii) below) shall have general and active
management of the day to day business and operations of the Company. In
addition, the Manager shall have such other powers and duties as may be
prescribed by this Agreement. Such duties may be delegated by the Manager to
officers, agents or employees of the Company as the Manager may deem appropriate
from time to time.

(ii) The Manager may, from time to time, designate one or more persons to be
officers of the Company (“Officers”). No Officer need be a member of the
Company. Any Officers so designated will have such authority and perform such
duties as the Manager may, from time to time, delegate to them. The Manager may
assign titles to particular officers, including, without limitation, chairman,
chief executive officer, president, chief financial officer, vice president,
chief operating officer, secretary, assistant secretary, treasurer and assistant
treasurer.

 

2



--------------------------------------------------------------------------------

Each Officer will hold office until his or her successor will be duly designated
and will qualify or until his or her death or until he or she will resign or
will have been removed. Any number of offices may be held by the same person.
The salaries or other compensation, if any, of the Officers and agents of the
Company will be fixed from time to time by the Manager or by any Officer acting
within his or her authority. Any Officer may be removed as such, either with or
without cause, by the Manager whenever in his, her or its judgment the best
interests of the Company will be served thereby. Any vacancy occurring in any
office of the Company may be filled by the Manager. The names of the initial
Officers of the Company, and their respective titles, are set forth on the
attached Appendix II. Such Officers are authorized to control the day to day
operations and business of the Company.

8. Liability. The Members, the Manager and the Officers shall not have any
liability for the obligations, debts or liabilities of the Company except to the
extent provided in the Act.

9. Indemnification. The Company shall, to the fullest extent authorized by the
Act, indemnify and hold harmless any member, manager (including the Manager),
Officer or employee of the Company from and against any and all claims and
demands arising by reason of the fact that such person is, or was, a member,
manager, Officer or employee of the Company.

10. Tax Elections. The fiscal and taxable year of the Company shall be the
calendar year.

11. Dissolution. The Company shall dissolve, and its affairs shall be wound up
at such time, if any, as the Manager may elect. No other event will cause the
Company to dissolve.

12. Consents. Any action that may be taken by the Members or the Manager at a
meeting may be taken without a meeting if a consent in writing, setting forth
the action so taken, is signed by the Members or Manager.

13. Amendments. Except as otherwise provided in this Agreement or in the Act,
this Agreement may be amended only by the written consent of the Members to such
effect.

14. Governing Law. This Agreement shall be governed by, and construed under, the
internal laws of the State of Delaware, all rights and remedies being governed
by said laws (excluding its conflict-of-laws rules).

[Signature Page Follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Second Amended and Restated Limited Liability Company
Agreement of Roan Resources LLC as of the date first written above.

 

MEMBERS: LINN ENERGY, INC.

By:  

/s/ David B. Rottino

Name:   David B. Rottino Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

ROAN RESOURCES LLC



--------------------------------------------------------------------------------

ROAN HOLDINGS HOLDCO, LLC By:  

/s/ Paul B. Loyd, Jr.

Name:   Paul B. Loyd, Jr. Title:   President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

ROAN RESOURCES LLC



--------------------------------------------------------------------------------

Appendix I

Member Schedule

 

Member Name

   Percentage
Interest     

Address

Linn Energy, Inc.

     50.0 %    

Linn Energy, Inc.
14701 Hertz Quail Springs Pkwy

Oklahoma City, OK 73134

Roan Holdings Holdco, LLC

     50.0 %    

Roan Holdings Holdco, LLC
14701 Hertz Quail Springs Pkwy

Oklahoma City, OK 73134

  

 

 

    

 

TOTAL:

     100 %    

APPENDIX I

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

ROAN RESOURCES LLC



--------------------------------------------------------------------------------

Appendix II

Initial Officers

 

Name

  

Title

Tony C. Maranto    President and Chief Executive Officer Joel L. Pettit   
Executive Vice President – Operations and Marketing Greg T. Condray    Executive
Vice President – Geoscience and Business Development David M. Edwards    Chief
Financial Officer Amber Bonney    Chief Accounting Officer David C. Treadwell   
General Counsel and Corporate Secretary

APPENDIX II

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF

ROAN RESOURCES LLC